UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

WILLIAM TOMCZAK,
                                                             Plaintiff,               Case # 18-CV-64-FPG

v.                                                                                    DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.


                                                 INTRODUCTION

           On September 16, 2013, Plaintiff William Tomczak applied for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social Security Act. Tr. 1

20. After his claims were initially denied, he testified at a video hearing before Administrative

Law Judge Brian LeCours (the ALJ) on April 18, 2016. Tr. 20. The ALJ issued a decision finding

Plaintiff not disabled on August 1, 2016. Tr. 20-37. On November 14, 2017, the Appeals Council

declined to amend the ALJ’s conclusion, thereby rendering it the Commissioner’s final decision.

Tr. 1-7.

           Plaintiff brings this action seeking review of that decision. ECF No. 1. 2 Both parties

moved for judgment on the pleadings under Federal Rule of Civil Procedure 12(c). ECF Nos. 10,

15. For the following reasons, the Commissioner’s motion is GRANTED and Plaintiff’s motion

is DENIED.

                                               LEGAL STANDARD

            “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a


1
    “Tr.” refers to the administrative record in this matter. ECF No. 7.
2
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c).
correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

                                         DISCUSSION

       Plaintiff’s sole argument is that the ALJ improperly assigned the opinion of Jeffrey D.

Kashin, M.D., little weight based on Plaintiff’s substance abuse. ECF No. 10-1 at 15-19.

       Plaintiff’s argument fails for three reasons. First, an ALJ may consider recorded drug-

seeking behavior in evaluating the reliability of a claimant’s subjective complaints.         E.g.,

Pidkaminy v. Astrue, 919 F. Supp. 2d 237, 250 (N.D.N.Y. 2013).

       The record supports the ALJ’s finding that Plaintiff’s subjective complaints were unreliable

based on his drug-seeking behavior. Plaintiff repeatedly appeared at emergency departments

complaining of severe pain—and requesting pain medication—that was not corroborated by

clinical and diagnostic examinations. Tr. 26-27. More directly, one medical source refused to

prescribe medication to Plaintiff based on concerns over substance abuse, Tr. 30, and two medical

sources concluded that Plaintiff was “drug seeking.” Tr. 27, 29. The ALJ’s evaluation of

Plaintiff’s subjective complaints is thus supported by both the law and the record.

       Second, an ALJ may assign a treating source’s opinion little weight if it is based on a

claimant’s questionable, subjective complaints. Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir.

2016). To be clear, an ALJ cannot lawfully reject a medical source’s opinion solely because it



                                                2
relies on subjective complaints. Mahon v. Colvin, No. 15-CV-398-FPG, 2016 WL 3681466, at *4

(W.D.N.Y. July 6, 2016). But he can reject the opinion if he previously found the claimant’s

subjective complaints unsound and the medical source relied on those complaints when reaching

his opinion. See Jackson v. Astrue, No. 1:05-CV-01061 (NPM), 2009 WL 3764221, at *7

(N.D.N.Y. Nov. 10, 2009).

       The latter is what occurred here. The ALJ reviewed the medical source opinions in the

record and concluded that Plaintiff’s subjective complaints were unreliable based on documented

drug-seeking behavior. Tr. 31-32. After making that finding, the ALJ assigned little weight to Dr.

Kashin’s opinion because, in part, it relied on Plaintiff’s subjective complaints. Tr. 32. That

determination was proper.

       Third, the ALJ properly considered another factor—the length, nature, and extent of the

treatment relationship—when he assigned Dr. Kashin’s opinion little weight. When a treating

physician’s opinion is not given controlling weight, the ALJ considers a number of factors to

determine how much weight it should receive; one of them is the length, nature, and extent of the

treatment relationship. 20 C.F.R. § 416.927(c)(1)-(6).

       The ALJ assigned little weight to Dr. Kashin’s opinion because the opinion relied on

Plaintiff’s dubious subjective complaints and Dr. Kashin’s treatment of Plaintiff consisted of only

two treatment “episodes.” Tr. 32. The ALJ found that treatment relationship insufficient to

provide Dr. Kashin with a complete view of Plaintiff, and lawfully assigned little weight to Dr.

Kashin’s opinion based, in part, on that finding. Id.

                                         CONCLUSION
       For the foregoing reasons, the Commissioner’s Motion for Judgment on the Pleadings

(ECF No. 15) is GRANTED and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 10)



                                                 3
is DENIED. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk

of Court will enter judgment and close this case.

       IT IS SO ORDERED.

Dated: May 9, 2019
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                4
